Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 – Reasons for Allowance.

    PNG
    media_image1.png
    275
    817
    media_image1.png
    Greyscale

	Per claims 2 and 1, US 20180001313 to DOW GLOBAL describes a resin composition comprising resin beads having a median diameter of 150 – 500 μm (DOW claim 3) and, per claim 3, uniformity of 0.8 – 1.2 [0007].  The resin comprises a precipitated barium sulfate salt [0019].  The examiner takes Official notice that barium is an alkaline earth metal element.  Per claim 7, the resin may be converted from its hydrogen form to a calcium form by soaking in a saturated solution of Ca(OH)2 and pH adjustment.  DOW does not appear to describe the size of ionex bead pores, if any.
	The reference does not indicate the size of the barium sulfate included bodies.  The reference does not indicate the pH of the resin beads.  
	DeMarco suggests incorporation of nanoscale inorganic metal particles (HFO) within the pores of substantially larger (0.1 – 1 mm, Fig. 7) spherical organic ion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152